 20DECISIONSOF NATIONALLABOR RELATIONS BOARDCarolina Steel Corporationand InternationalMolders& Allied Workers Union, AFL-CIO-CLC. Case11-CA-6288June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn April 14, 1976, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Carolina Steel Corpora-tion,Greensboro and Colfax, North Carolina, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: On Novem-ber 26,1975,'a complaint issued pursuant to a charge filedon October 7 by International Molders & Allied WorkersUnion, AFL-CIO-CLC (herein the Union). The complaintalleges, in essence, that Carolina Steel Corporation (hereinthe Respondent or Company), violated Section 8(a)(1) ofthe National Labor Relations Act, as amended (herein theAct), by threatening to warn, and warning, employees forengaging in activities protected by Section 7 of the Act. Initsduly filed answer, Respondent admitted the jurisdic-1All dates hereinafter refer to the calendar year 1975, unless otherwiseindicatedtional allegations of the complaint, but denied the commis-sion of any unfair labor practicesA hearing in this case was held before me on January 6,1976, in Greensboro, North Carolina. At the conclusion ofthe hearing, counsel made brief closing arguments. In addi-tion, helpful, posthearing briefs have been received fromboth counsel for the General Counsel and counsel for theRespondent, which have been duly considered.Upon the entire record in this case, including argumentsof counsel, I make the following:FINDINGS OF FACT1.THE ALLEGED UNFAIRLABOR PRACTICES 2At all times material, the Respondent has been engagedin the business of structural steel fabrication and ware-housing at its Greensboro and Colfax, North Carolina,plants. At Greensboro, Respondent employs approximate-ly 190 production and maintenance employees; at Colfax itemploys approximately 90 such employees. As far as therecord shows, there has been no labor relations history ateither of the aforementioned plants.During the latter part of August, the Union commencedan organizational drive among the Respondent's employ-eesApparently, this activity soon came to the knowledgeof Respondent since, on September 2, the Respondent'spresidentmade a speech to the employees in which heurged them to reject the Union.3On September 10, the Union notified the Company bymail of its organizational campaign, and listed some 59employees of the Respondent as being members of an in-plant organizing committee who would be assisting in suchcampaign. The letter was received by the Company on Sep-tember 15.On September 16, the Respondent posted at its Greens-boro and Colfax plants, the following notice:TO ALL EMPLOYEESWe have recently received a letter from a Mr. AlexGrant, saying that he is an organizer for the MouldersUnion and that a number of Carolina Steel employeesare helping him try to get his union into our plants.His letter gives the names of the employees at Greens-boro and Colfax, whom he says are his in-plant organ-izers.This is a union device to try to gain some kind ofprotection for the men who have signed union cards.The idea is that if he reveals their identity, then ourhands are supposed to be tied so that the card signerswon't have to follow the rules and cannot be disci-plined.2There is no issue raised as to the jurisdiction of the Board or of thestatus of the Union as a labor organization The complaint alleges sufficientfacts,which are admitted in Respondent's answer, upon which I may, anddo hereby, find that the Respondent is, and has been at all times material,an employer engaged in commerce within the meaning of Sec 2(6) and (7)of the Act The complaint alleges, the answer admits, and I find that, at alltimes material, the Union has been a labor organization within the meaningof Sec 2(5) of the Act3However, nothing stated in his speech is claimed to constitute an unfairlabor practice225 NLRB No. 5 CAROLINA STEEL CORP.Iam sorry for the men who believe such ideas. As Mr.Dorland told you in his recent talk,a mancan join aunion or he can refuse to join.If he thinks that he cannot make it on his own, he canwork for the union. But if a man believes a union heremight bung trouble, lostjobs and lost benefits, he canwork to keep it out.One thing is clear.No union member is going to get anymore favorable treatment than anyone else.If one ofthose on the list neglects his own work or interfereswith the work of others, he will be severely disciplinedor discharged, dust as anyoneelse inthe plant wouldbe for the same activitySince we have been officially notified that these menintend to work for the union inside the plant, each ofthem is being given an official warning on plant rules.When they signed union cards, we doubt that theyintended to be put on a list to the Company. However,the union has done so and we will take appropriatesteps.Also on September 16, Respondent's supervisors individ-ually read a statement entitled "Supervisor to Employee"to those employees named as being on the in-plant organiz-ing committee who were present on the job that day.4 Therecord reflects that it was the procedure for the supervisoryemployee to call aside the in-plant committee memberfrom the latter's job and read the statement to him "inprivate" either in the plant area or in the supervisor's of-fice. The "Supervisor to Employee" statement referred to isas follows:SUPERVISOR TO EMPLOYEE, IWANT TO READ A SPECIAL STATEMENT TOYOU SO THAT THERE CAN BE NO QUESTION OF WHAT I SAYYOUR NAMEHAS BEENREPORTED AS A UNIONMEMBER WHOINTENDS TO WORK FOR THE UNION INSIDE THE PLANT THE OR-GANIZER FOR THE MOULDERS UNION HAS SENT THE COMPANY ALIST OF EMPLOYEES THAT HE SAYS ARE TOBE IN-PLANT ORGANIZ-ERS, AND YOUR NAME IS ON THE LISTSOME OF THENAMES DID NOT SURPRIZE US WE KNEW THATNOTHING WOULD EVER SATISFY SOMEPEOPLE THERE AREOTHERS WHO WE THOUGHT WOULD REALIZE THAT OUR PLANTSARE ALREADY AHEAD OF OUR COMPETITORS AND THAT OURBENEFITS AREFAR BEYOND EVEN THE UNION SHOPS IN OURAREAMR DORLAND TOLD YOU TWO WEEKS AGO THAT YOU HAVETHE RIGHT TO JOIN THE UNION, AND THAT YOU HAVE THE RIGHTTO STAY OUT OF IT AND TO WORK TO KEEP UNION TROUBLE OUTOF HEREMOST OF YOU WHO SIGNED UNION CARDS PROBABLY DID NOTINTEND THAT YOUR NAMESBE REPORTED BY MRGRANT POSSI-The record reflects that although there were 59 names appearing in theUnion's letter of September 16, there were only 56 actual employees on thein-plant committee because of duplication in the names or the fact that oneof the employees named was no longer employed by the Company It wasalso agreed among the parties that only 52 of the 56 employees were readthe statement on September 16 since the other employees were not at workthat day for various reasons The remainder were read the statement whenthey returned to work within the next several days21BLY, GRANT THOUGHT THATSOMEHOWYOU WOULD GAIN EXTRAJOB PROTECTION IF HE CLAIMED YOU AREWORKING FOR THEUNIONIHAVEBEENINSTRUCTED TO INFORM YOU THAT PUTTINGYOUR NAME ON A UNION LIST WILL NOT GAIN YOU ONE EXTRABENEFIT, NOR WILL IT ALLOW YOU ANY EXEMPTIONFROM OB-SERVING THE RULES OF THIS PLANTIF YOU SHOULD NEGLECT YOUR WORKOR INTERFERE WITHTHE WORK OF OTHER EMPLOYEES, YOU WILL BE SEVERELY DISCI-PLINED OR DISCHARGED I CALL YOUR SPECIAL ATTENTION TOTHE RULE REGARDING SOLICITING DURINGWORKING TIME THISAPPLIES TO UNION SOLICITING AS WELL ASOTHER INTERFER-ENCE, AND IF YOU VIOLATE THIS RULE, YOU WILLBE SUBJECT TODISCHARGEIF YOU WANT TO JOIN THE UNION, THATIS YOUR BUSINESSWHAT YOU DO ON WORKINGTIME IS OUR BUSINESSSINCE WE HAVE BEEN TOLD OFFICIALLY THAT YOU INTEND TOWORK FOR THE UNION WHILE YOU ARE IN THIS PLANT, THEN WEBELIEVE YOU NEED AN OFFICIAL WARNINGIHOPE THISIS CLEAR TO YOU AND THAT YOU WILL CONDUCTYOURSELF ACCORDINGLY 5As noted above, the original charge in this matter wasfiled on October 7, in which the Company was claimed tohave violated Section 8(a)(1) and (3) of the Act. Followingan investigation by an agent of the Board's Regional Of-fice, it was apparently concluded that there was no merit tothe 8(a)(3) allegation, but the Region was prepared to pro-ceed to complaint with respect to the 8(a)(1) allegation.This was communicated to the Respondent's counsel by anagent of the Board. Subsequently, on November 11, theRespondent sought to informally adjust the matter by pro-posing the posting of a notice to employees which it hadpromulgated. This was apparently unacceptable to the Re-gion,who counterproposed its own notice to employees.Such notice was, in turn, unacceptable to the Respondent,and the record shows that on or about November 11 theRespondent posted its own notice, as follows:TO ALL EMPLOYEES:Most of you may remember that the Company re-ceived a letter from the Molders Union in Septemberreporting the names of a number of our employeeswho, according to the Union, were going to act as an"In Plant Organizing Committee." We did not want tomake these names known to all of our employees, butwe felt that each person on the Union list should knowthat he would be expected to follow the Plant Rulesjust as strictly as anyone else. The appropriate supervi-sors spoke personally with each man on the list,tellinghim that the Union letter did not confer on him anyextra benefits, nor would it allow him any exemptionfrom observing the rules of the plant. The supervisorssaid, "If you want to join the Union, that is your busi-ness.What you do on working time is our business."A question has been raised as to whether some ofour employees who were spoken to by the supervisor5The parties stipulated that the foregoingstatementwas "read only tothose employees who were namedin the letterfrom [Union Organizer] AlexGrant as being members of the in-plant organizingcommittee" There is noevidence that any of the supervisors made any otherstatements to the em-ployee either before or after the readingof the statement 22DECISIONSOF NATIONALLABOR RELATIONS BOARDconsidered thattheywere warned concerningalloftheir activities,as distinguished from what they did onworking time, whenthey shouldbe attending to theirjobs.We want no misunderstanding of our rights orthe rights of our employees.When an employee is on working time and is sup-posed to be attending to his work, he is forbidden toengage in any solicitation,distribution or other suchactivityWhen the employeeison free time,such asduring a lunch period or regular break period, thisprohibition does not apply, and he is free to engage insuch activity, provided he does not interfere with thework of other employees.We hope this explanation will give you a better un-derstanding of your rights and duties in this regard.Analysis and Concluding FindingsIt is the theory of the General Counsel that the Respon-dent interfered with,restrained,and coerced its employeesin the exercise of their Section 7 rights by announcing(through a posted notice)that it was giving prounion ad-herents an official warning on plant rules,and then sum-moning these employees from their work stations for thepurpose of hearing a supervisor read to them an officialwarning on plant rules.In support of his contention, theGeneral Counsel relies on two recent Board cases.Green-fieldManufacturing Company, a Division of Kellwood Com-pany,199 NLRB 756 (1972), andStarkville, Inc, et al,219NLRB 595 (1975).InGreenfield,the facts were strikingly similar to those inthe instant case. There, the Respondent's regional manag-er,on receiving a telegram from the Union designatingsome 34 employees as additional members of the Union'sorganizationalcommittee,summoned them into theRespondent's lunchroom. There, he addressed the group inmuch the same language that the supervisors here spoke tothe individual employee, i.e., efforts either for, or against,the Unionmustnot "interfere with your work or the workof others," "you willnotreceive favored or privileged treat-ment and that, you will be subject to disciplinary action,including discharge .. if you violate plant rules or regula-tions."6The Board, reversing the Administrative LawJudge, who had dismissed this allegation of the complaint,stated as follows:In our opinion, themodus operandiused by Respon-dent in arranging this separate, exclusive assembly ofannounced union sympathizers appears to be moreantithetical to these employees' Section 7 rights thanthe actual content of Cannon'smessage.We find thatthis singlingout of union supporters by calling themout from the midst of their coworkers to attend such aspecialmeeting is invidious,and that it amounts todiscriminatory treatment of them and is thus coercive.As forthe regional manager's statement,he made noallusion whatsoever to the employees' protected orga-nizationalrights and Respondent's correlative obliga-6 199 NLRB at 756tions under the Act, but restricted himself to empha-sizing the dire consequences of what Respondentpresumed to be a tendency on their part to ignoreplant rules. Accordingly, we find that Respondent'smethod of arranging this meeting of avowedly pro-union employees,and the conduct thereof,is violativeof Section 8(a)(1).Indeed, the instant case appears somewhat stronger inseveral respects thanGreenfield-(1) the employees werespoken to by the supervisors alone, "in private," sometimesin the sanctum of the supervisor's office,7 while in the citedcase they were addressed as a group in the lunchroom; and(2) in the cited case,the Respondent's regional manager"maintained he had received complaints or impressionsthat the Union's campaign had induced a deterioration ofdiscipline and work habits . .. ." 8 whereas in the case atbar there is no such contention or evidence.InStarkville,the Board affirmed an Administrative LawJudge's finding that the Respondent violated Section8(a)(1) of the Act when the plant manager called prounionemployees into his office and lectured to them in languagesubstantially similar to that in the instant case and inGreenfieldInStarkville,however, it appears that both theAdministrative Law Judge and the Board relied, in part, onthe plant manager's demeanor while making his remarks;there is no evidence in the instant case regarding this fac-tor.After a consideration of all of the evidence in the record,as set forth above, I am of the opinion that this case iscontrolled byGreenfieldIam convinced, and thereforefind, that themodus operandiused by the Respondent here,as inGreenfield,had an intimidatory and coercive effectupon the employees in the exercise of their Section 7 rights,thereby violating Section 8(a)(1) of the Act.'There remains for consideration the Respondent's con-tention that, following the notification from the RegionalOffice that a violation of Section 8(a)(1) had allegedly oc-curred, it sought to "clarify" or correct the misunderstand-ing through the posting of its own notice. It is contendedby the Respondent that the posting of this notice remediedany prior unlawful conduct by the Respondent, and there-The recordisnot clear as to how many of the 56 prounion employeesspoken to were called into the supervisor's office or simply called away fromtheir work station to a private place However, it is acknowledged that allwere singled out from their fellow employees to be addressed on the subject8 199 NLRB 756 at In 59 In oral argument, counsel for the Respondent appeared to draw a dis-tinction between the right of an employer to warn prounion employeesagainst any engagement in union activities(which he conceded wouldamount to a violation of the statute),as distinguished from the right of anemployer to warn prounion employees respecting the latters'obligations toadhere to plant rules during an organizational campaign(which he contend-ed would not amount to a violation)It does not appear,inmy judgment that the Board has attempted to drawsuch a distinction,but rather deems more significant themodus operandiused by an employer in"singling out"prounion employees for special treat-ment respecting the necessity of adherence to plant rules while,at the sametime, not engaging in such conduct respecting all other employeesEqually without merit, in my view,isRespondent's argument that a dis-tinction should be drawn because it did not name or otherwise identify theprounion employees in its September 16 notice However,the impact of thesupervisor's summoning the prounion employees from their work stationsshortly following the posting of the notice could not have been lost on theother employees CAROLINA STEELCORP.23fore no order or remedy should be forthcoming from theBoard I cannot agree.This argument of Respondent proceeds from the wrongpremise. It is bottomed, as set forth above, on the proposi-tion that the violation occurred because the agents of theRegional Office thought that the "official warning" of theRespondent could be construed to refer to the prounionemployees' union activities and not their adherence toplant rules. However, my analysis of Board precedent isthat the thrust of the violation has to do with the manner inwhich the Respondent goes about giving its prounion em-ployees the "official warning," i e, by singling them outfrom the remainder of the employees, sometimes in a locusof managerial authority, for the purpose of giving them alecture or warning respecting their activities in the plant. Itisapparent that the notice posted by the Respondent inthis case does not approach clarifying or correcting theRespondent's conduct in that regard. Therefore, I find thata remedy emanating from the Board is the only proper andeffective remedy in the premises.q. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, occur-ring in connection with the interstate operations of Re-spondent, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following.CONCLUSIONS OF LAWUpon theforegoing findingsof fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERtoRespondent, Carolina Steel Corporation, Greensboroand Colfax, North Carolina, its officers, agents, successors,and assigns, shall-1.Cease and desist from:(a)Announcing that prounion adherents would receivean official warning on plant rules, and summoning pro-union employees or organizing committee members fromtheir work stations to attend special, private meetings withsupervisors for the purpose of lecturing such employeessolely about plant rules and penalties for violations.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its Greensboro and Colfax, North Carolina,plants, copies of the attached notice marked "Appen-dix." IICopies of said notice, on forms provided by theRegional Director for Region 11, after being duly signedby the Company's authorized representative, shall be post-ed by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.1.The Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the meaningof the Act3.By announcing that prounion employees were to begiven an official warning on plant rules, and by summon-ing prounion employees or organizing committee membersfrom their work stations to attend special, private meetingswith supervisors, and lecturing said employees solely aboutplant rules and penalties for violations, the Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed them in Section 7 of the Act,in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesIn the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT announce that prounion employeeswill receive an official warning on plant rules, and WEWILL NOT summon prounion employees or organizingcommittee members from their work stations to attendspecial, private meetings with supervisors for the pur-pose of lecturing those employees solely about plantrules and penalties for violations. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfereactivities for the purpose of collective bargaining orwith, restrain, or coerce our employees in the exerciseother mutual aid or protection, or to refrain from anyof their right to self-organization,to form labor orga-or all such activities.nizations,to join or assist International Molders & Al-liedWorkers Union, AFL-CIO-CLC,or any other la-CAROLINA STEEL CORPORATIONbor organization,and to engage in other concerted